Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 31, 2016

                                        No. 04-16-00363-CR

                                       Elincharles WILSON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR7155C
                          Honorable Mary D. Roman, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), asserting there are no meritorious issues to raise on appeal, and has
informed the appellant of the right to file his own pro se brief. Nichols v. State, 954 S.W.2d 83,
85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.
—San Antonio 1996, no pet.). The State has filed a letter waiving its right to file an appellee’s
brief unless appellant files a pro se brief. Appellant has timely filed a written request for a copy
of the appellate record to use in preparing a pro se brief. See Kelly v. State, 436 S.W.3d 313
(Tex. Crim. App. 2014).

        Accordingly, it is ORDERED that appellant shall be promptly provided with a copy of
the appellate record. Appellant’s pro se brief is due within thirty (30) days from the date of this
order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty (30) days after the date the appellant’s pro se brief is filed in
this court.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court